Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a method, comprising: while operating an engine with fuel disabled and air being pumped through cylinder valves, filtering operator pedal input with a different filter parameter relative to filtering during fueled engine operation; and resuming engine fueling based on the filtered operator pedal input, classified in class F02D2200/602.
II. Claims 11-15, drawn to a method, comprising: while operating an engine fueled, increasing engine fueling as a function of operator pedal input responsive to a first operator pedal input being higher than a threshold for a first duration; and while operating an engine unfueled and air being pumped through cylinder valves, resuming engine fueling as a function of the operator pedal input responsive to a second operator pedal input being higher than the threshold for a second duration, longer than the first duration, classified in class F02D41/123.
III. Claims 16-20 drawn to A system for a vehicle, comprising: an engine with an intake, an exhaust, and cylinders having selectively deactivatable fuel injectors and cylinder valves; a position sensor coupled to an operator pedal for estimating operator torque demand; a throttle coupled to the engine intake; an exhaust catalyst coupled to , classified in class F02D13/06.
The inventions are distinct, each from the other because of the following reasons:
Inventions I-III are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. See MPEP § 806.05(d). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because:
Invention I includes the limitations of “filtering operator pedal input with a different filter parameter relative to filtering during fueled engine operation; and resuming engine fueling based on the filtered operator pedal input.” These limitations are not claimed in Groups II or III.
Invention II includes the limitations of “while operating an engine unfueled and air being pumped through cylinder valves, resuming engine fueling as a function of the operator pedal input responsive to a second operator pedal input being higher than the 
Invention III includes the limitations of “an engine with an intake, an exhaust, and cylinders having selectively deactivatable fuel injectors and cylinder valves; and responsive to a decrease in the operator torque demand, deactivating cylinder fuel injectors to disable engine fueling while continuing to pump air through cylinder valves and while holding the throttle at an idling position.” These limitations are not claimed in Groups I or II.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607.  The examiner can normally be reached on Mon-Fri 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571)270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SCOTT A REINBOLD/Examiner, Art Unit 3747